HULBERT, District Judge.
The motion for an order staying defendant and its attorneys from taking any further action as plaintiff in two actions in the United States District Court for the District of Delaware and for an order permitting Schenley Distillers Corporation, to intervene hereip, is denied.
Cresta Blanca Wine Co., Inc., a Delaware corporation (and successor in interest to Cresta Blanca Wine Company a California corporation), is conceded to be a wholly owned subsidiary of Schenley Distillers Corporation, also a Delaware corporation.
On February 21, 1944, the plaintiff brought this action against Eastern Wine Corporation, a New York Corporation, alleging a first cause of action for infringement of a trade mark and a second cause of action for a declaratory judgment. Thereafter, the Eastern Wine Company brought two actions in the United States District Court for the District of Delaware against the Cresta Blanca Wine Co., Inc., and Schenley Distillers Corporation, respectively, alleging infringement and unfair competition in each case. Schenley moves to intervene in this action and to stay the prosecution of both actions in Delaware.
Since the plaintiff is a separate entity and has the sole right to the trade mark and the use thereof which is the subject matter of this action, Schenley, whose only interest is as a stockholder, has no legal status which entitles it to intervene and consequently has no right to an order of this court staying the prosecution of either action in the United States District Court for the District of Delaware.